DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 Aug 2021 has been entered.  Claims 1 and 3-18 are pending in the application with claim 2 cancelled.  Claims 1, 3, 6, 11, 13-14, and 16 are currently amended with claims 17-18 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 09 Jun 2021. Each of the independent claims remains interpreted as invoking 35 U.S.C. 112(f) in the same manner stated in the preceding Office action.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed for having been amended to include all limitations of former claim 2, which was indicated as allowable subject matter in the preceding Office action.
Each of independent claims 13 and 14 have also been amended to include the subject matter of former claim 2 and are thus found allowable for similar reasons to those previously stated in regard to claim 2.
New independent claim 17 is allowed for reasons similar to the other independent claims as the limited prior art readable toward former claim 1 fail to teach or suggest the specific requirement of the claim that “the heat exchanger has a recess, in which a heating element is arranged.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785